Citation Nr: 0413445	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for emotional 
instability reaction, claimed as a psychiatric condition, 
depression, and memory loss.

In March 2004, the veteran cancelled a previously requested 
personal hearing before a Veterans Law Judge of the Board.


REMAND

Having reviewed the entire record below, the Board finds that 
additional evidentiary development is required before a 
decision can be issued on the merits of the claim.  

Service medical records show that the veteran was noted to 
have had a difficult adjustment to service.  More 
specifically, and as an example, the records show that the 
veteran had become inebriated consuming alcohol and had been 
involved in a physical altercation in early 1959 while 
stationed in Morocco.  The veteran was placed under brief 
observation, but was later determined to be "normal" and 
discharged to duty without a psychiatric evaluation.  There 
apparently were other episodes indicating adjustment 
difficulty, as evidenced by several confinement orders dated 
in mid-1960 for violations of Article 86 of the Uniform Code 
of Military Justice (absence without leave).  

Moreover, there is evidence apparently in the form of the 
veteran's own words that he did not want to serve in the 
military: "I want to get out of the Marine Corps . . . I 
can't take it anymore," and "I feel that the Marine Corps 
is hindering me more than anything and I would even take a 
BCD [bad conduct discharge] to get out."  See report of a 
neuropsychiatric evaluation report dated in June 1960.  The 
veteran reportedly said to the examiner: "I want to get out 
of the service and would like to know if you can help me."  
Id.  In October 1960, the veteran was diagnosed with an 
emotional instability reaction, which was deemed to have 
rendered him unsuitable for further duty.  It was noted that 
the origin of the disorder was not misconduct and that the 
disorder was not incurred in the line of duty.  See Report of 
Board of Medical Survey, dated in October 1960.  The veteran 
received a general discharge in October 1960.     

The Board acknowledges that the above evidence suggests that 
the veteran's emotional instability reaction diagnosed in 
1960 was a personality disorder, as opposed to an acquired 
psychiatric disorder, that no evidence of neurosis or 
psychosis was found in 1960, and that the veteran wanted to 
be discharged from military service.  See August 1960 
evaluation report.  Nonetheless, in light of the lack of any 
evidence of psychiatric or personality deviation upon 
enlistment, the veteran's report in August 1960 of having 
been "nervous" for two previous years in service and that 
the nervousness had been "building up" (see id.), and the 
current contention that he now has a compensable, albeit 
unspecified, psychiatric disorder, the Board cannot 
conclusively find, based on the record to date, that no 
psychiatric disorder was acquired during active duty for the 
purposes of disability compensation benefits.  Based upon the 
record to date, fundamental fairness to the veteran would 
call for further evidentiary development to determine what 
disorder, if any, the veteran now has, and if so, whether 
there is any relationship between it and the 1960 diagnosis 
of emotional instability reaction.    

In light of the foregoing, this claim is remanded for the 
following actions:

1.  Schedule the veteran for a VA medical 
examination by a qualified mental health 
professional to determine (1) what 
disease or disorder, if any, that the 
veteran has with respect to current 
complaints of a psychiatric condition, to 
include depression and memory loss; and 
(2) if so, whether or not such disease or 
disorder is etiologically related to 
active duty.  The veteran's claims folder 
should be made available to the examiner.  
Any report(s), including doctors' reports 
interpreting diagnostic testing results, 
if any, resulting from the examination 
should be associated with the veteran's 
claims folder.    

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for the claimed psychiatric 
disorder.  If the decision remains in any 
manner adverse to the veteran, provide 
the veteran and his representative an 
updated Supplemental Statement of the 
Case and give them an appropriate amount 
of time to respond to it.  

3.  The directives in this remand order must 
be completed consistent with VCAA, VA 
regulations implementing VCAA, and 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U. S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




